Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 Response to Amendment
In response to the amendments received 9/21/2021: 
Claims 1 and 7-14 are pending in the current application. Claim 1 is amended. Claims 2-6 are canceled. 
The previous prior art rejections have been overcome in light of the amendments.
Election/Restrictions
Claims 1 and 7-14 are allowable. The restriction requirement between claims 13 and 14, where membranes are connected in parallel or in series respectively, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 13 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The body of prior art fails to teach the claimed combination of independent claim 1. Claim 1 recites a membrane dryer with a semi-permeable membrane separating a first chamber and a second chamber where the first chamber receives the anode exhaust stream and the second chamber is configured to receive a purge gas having a lower concentration of water than the anode exhaust stream and output a process recycle stream where the semi-permeable membrane is configured to allow water and hydrogen to diffuse through to the second chamber. 
The closest prior art includes Kinoshita et al. (EP 1 207 132) which teaches a semi-permeable membrane separating a first chamber and a second chamber where the first chamber receives the anode exhaust stream and the semi-permeable membrane is configured to allow water and hydrogen to diffuse through to the second chamber (P73). Kinoshita fails to teach the second chamber is configured to receive a purge gas having a lower concentration of water than the anode exhaust stream and instead teaches using a differential pressure (P73). 

Berlowitz et al (US 2015/0093676) teaches using a purge gas, or sweep gas for a membrane dryer using a semi-permeable membrane where the sweep gas can be methane, the membrane separating a first chamber and a second chamber, the first chamber receiving an anode exhaust stream; however Berlowitz teaches separating the water before entering the membrane separator and notes the difficulties of separating water and carbon dioxide (P96-102).
Doshi et al. (US 2007/0269690) teaches using a membrane dryer with a semi-permeable membrane that is configured to allow hydrogen to permeate through and minimizes the amount of water or steam that permeates through (P28-30. 58-69). 
Brenner et al. (US 2004/0142220) teaches a membrane that uses steam as a purge gas to separate hydrogen from the other constituents of an anode exhaust (P33-34) and teaches a membrane separator that separates hydrogen from steam from a stream that is not an anode exhaust stream (P37) and steam and hydrogen are not diffused together through the membrane. 
Therefore, the references fail to teach or suggest the particulars of independent claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1. Claims 7-14 depend on claim 1, and therefore they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729